Citation Nr: 1228480	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  06-03 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to a compensable rating for dental disability due to trauma.  



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from June 1957 to June 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran requested a hearing before the Board; however, his representative withdrew that request in May 2010.  

This case was previously before the Board in May 2011 at which time the Board remanded the Veteran's increased rating claim for dental disability and service connection claim for an acquired psychiatric disorder.  The requested action was taken.  In a May 2011 rating decision, service connection for PTSD was granted, and this is considered a full grant of the benefits sought on appeal for that issue.  Thus, the increased rating claim for a dental disability is the only issue currently before the Board.  


FINDING OF FACT

The Veteran's dental disability is not manifested by unrestorable lost masticatory surface involving loss of all upper anterior or lower anterior teeth, or involving the loss of all upper and lower teeth on one side.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability rating for the Veteran's service-connected dental disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Diagnostic Code 9913 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice in a May 2009 letter, prior to the  May 2009 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in January 2012 as requested by the May 2011 remand.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since that examination.  In addition, the Veteran did not wish to complete his dental examination, and left prior to full examination.  Accordingly, the requirements of the remand were ultimately accomplished and the remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has also been afforded an opportunity for a hearing before a DRO or before the Board regarding this issue, but declined to do so. 

The Board accordingly finds that any procedural errors on the originating agency's part were insignificant and non-prejudicial.  Accordingly, the Board will address the merits of the Veteran's claim.  

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under Diagnostic Code 9913, a noncompensable rating is assigned where the loss of masticatory surface can be restored by suitable prosthesis.  Where the lost masticatory surface cannot be restored by a suitable prosthesis, a 10 percent rating is warranted for the loss of all upper anterior or lower anterior teeth, or a 10 percent rating is warranted for the loss of all upper and lower teeth on one side; a 20 percent rating is warranted for the loss of all upper and lower posterior or upper and lower anterior teeth; a 30 percent rating is warranted for the loss of all upper teeth or all lower teeth; a maximum 40 percent disability rating is warranted for the loss of all teeth.  These ratings apply to bone loss through trauma or disease, such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

By way of background, the Veteran was originally awarded service connection for his dental disability in a November 2005 rating decision.  A noncompensable rating was assigned, effective in June 2004.  The Veteran filed his instant claim for increase in February 2009.  A review of the record shows no VA or private dental treatment during the period on appeal.  

Following his request for increase, the Veteran was afforded a VA dental examination in March 2009.  The examiner noted that the Veteran had a maxillary complete denture/plate that is nonservicable.  Physical examination revealed the loss of all maxillary teeth, and the maxillary ridge was moderately resorbed.  The examiner noted that the mandible is partially edentulous with missing teeth number, 17, 18, 20, 22, 28, 29, and 32.  Mild peridentitis was found on the remaining mandibular teeth, and there were bilateral mandibular tori present.  The examiner noted caries present on the existing crowns and teeth number 21, 25, 26, 27, 30, and 31 have crowns present.  The Veteran had a geographic tongue present.  The examiner opined that the Veteran had no limitation on function or range of function due to his dental disability.  A panoramic x-ray was performed and it revealed fully edentulous maxilla.  The examiner noted mild bone loss and teeth number 18, 30, and 31 have root canal treatment.  Mandibular anterior teeth 23 and 24 had discoloration.  

The Veteran was afforded another VA dental examination in December 2009.  This examiner referenced a June 1960 treatment record which listed the Veteran's missing teeth number 5, 13, 19, 30.  This record also showed caries that were restorable on teeth number 2, 3, 4, 6, 8, 10, 11, 12, 29, and 32.  Further treatment records showed a February 1959 pulpectomy (closed with a temporary filling) in tooth number 8, and August 1959, September 1959, and October 1959 temporary fillings in teeth number, 7, 20, and 9, respectively.  The examiner was unable to conclude whether the Veteran's loss of teeth was due to trauma related to being hit in the mouth during an in-service football game.  The examiner found no documentation of any loss of teeth during the September 1959 football incident.  The examiner opined that the Veteran's dental disability should not be service connected.  

In the Board's May 2011 remand, it was requested that the Veteran be afforded another VA dental examination to determine which teeth are included in the service-connected disability and whether any of the missing teeth are restorable by a suitable prosthesis.  

The Veteran attended a January 2012 VA dental examination.  The examiner noted that the Veteran was in no current dental distress, and his service treatment records did not support his claim.  The Veteran then indicated that he did not wish to continue with his VA examination.  Thus, the examiner was unable to indicate which teeth were included in the Veteran's service-connected dental disability, and he was unable to opine whether the missing teeth are restorable by a suitable prosthesis.  

When a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim (or as in this case, fails to complete his examination), the claim shall be rated based on the evidence of record. When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b) (2011).  Therefore, the Board is limited to the evidence of record in deciding this appeal. 

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for his dental disability.  The evidence of record does not show that the Veteran's service-connected dental disability has resulted in the loss of all upper anterior or lower anterior teeth, or the loss of all upper and lower teeth on one side due to his service-connected dental disability.  The September 2009 VA examiner referenced a June 1960 treatment record which listed the Veteran's missing teeth as only including number 5, 13, 19, and 30.  

There is evidence that the Veteran is fitted with a prosthesis, but there is no evidence to show that this is non-functional.  In fact, during the Veteran's truncated January 2012 VA examination, he denied difficulty chewing, swelling, pain, difficulty opening his mouth, difficulty talking, or history of drainage.  Unfortunately, the Veteran did not complete the VA examination, which may have resulted in evidence to support his claim.  

Also, there is no evidence of any other related dental or oral condition-to include loss of masticatory function-that would warrant a higher rating under any other provision of the rating schedule.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

VA must consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determinations above the Board has considered not only the medical evidence but also the lay evidence presented by the Veteran in the form of his correspondence to VA, his testimony, and the statements provided by his wife, mother-in-law, and service colleague.  

As a layperson, the Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Similarly, lay statements by friends and family members can certainly provide an eyewitness account of a veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, even affording this lay evidence full competence and credibility, such lay evidence does not support a schedular rating higher than that currently awarded.  Namely, these statements do not list which missing teeth are attributable to his service-connected dental disability.  

In sum, based on the evidence and analysis above the Board has found the criteria for a compensable rating of the service-connected dental disability are not met. Accordingly, the claim must be denied. 

The evidence in this case preponderates against the claim and the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 

Consideration has also been given to assigning a staged rating; however, at no time during the period in question has the Veteran's dental disability warranted more than the rating discussed above.  See Fenderson.

Additional Considerations

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran has not asserted, and the evidence of record does not show, that his dental disability on appeal renders him unemployable.  Accordingly, a claim for TDIU is not raised by this appeal. 


ORDER


A compensable rating for a dental disability is denied.  



____________________________________________
WAYNE M. BRAEUER
Chief Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


